Amended EXHIBIT D A Single insured fidelity bond in the following amount would have been acquired and maintained by each of the following investment companies had they not been named as an insured under a joint insured policy: Investment Company Assets as of 6/1/2011 Minimum Required Coverage Pear Tree Funds Small Cap Fund $ 118,265,860 Quality Fund Emerging Markets Fund $ 186,502,899 Foreign Value Fund $ 453,123,805 Foreign Value Small Cap Fund $ 105,643,826 Micro Cap Fund $ 455,000 (as of 9/7/11)
